Citation Nr: 1132398	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-35 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by a private hospital from July 14, 2003 to July 19, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  His discharge papers show he was awarded the Purple Heart Medal and the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision issued in January 2004 by the Department of Veterans Affairs (VA) Medical Center (MC) in Tampa, Florida.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.


REMAND

In his substantive appeal, received in November 2010, the Veteran indicated he wished to have a hearing before the Board appearing at his local RO (i.e, in St. Petersburg, Florida).  38 C.F.R. §§ 20.700, 20.703 (2010).  A hearing was scheduled in April 2008.  Notice was provided to the Veteran in March 2008, but he failed to report.  Five days after the scheduled hearing, the Veteran notified the RO that he had mistaken the day, and requested that he be allowed to reschedule.  

The Board finds that the Veteran has provided good cause for which to have failed to report for his hearing.  Consequently, he will be rescheduled for another travel Board hearing.  See 38 C.F.R. § 20.702(d) (2010).

In addition, the Board notes that the Veteran is now represented by a private attorney.  



Because the RO schedules Travel Board hearings, the case is REMANDED for the following:

The RO should schedule the Veteran for a hearing before a Veterans Law Judge appearing at the St. Petersburg, Florida RO.  Ensure that the notice scheduling the hearing is associated with the claims folder.  The case should then be processed in accordance with established appellate procedure.

The Veteran is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

